t c summary opinion united_states tax_court warren mckinnley dowdy petitioner v commissioner of internal revenue respondent docket no 20836-04s filed date warren mckinnley dowdy pro_se margaret burow for respondent carluzzo special_trial_judge this case for the redetermination of a deficiency was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a dollar_figure deficiency in petitioner’ sec_2001 federal_income_tax the issues for decision are whether petitioner is entitled to the cost_of_goods_sold and expense deductions reported on a schedule c profit or loss from business included with hi sec_2001 federal_income_tax return and whether petitioner is entitled to a charitable_contribution_deduction background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in yonkers new york at all times relevant petitioner was employed by the new york times early in petitioner acquired an interest in a business that operated what he describes as a candy store located on myrtle avenue in brooklyn new york the business_premises pursuant to a search warrant on written affidavit issued date agents from the federal bureau of investigation searched the business_premises and seized roll of fax tape pokeman notebooks w numbers written in there several index cards w numbers nextel phone records and misc paperwork the criminal activity that gave rise to the search is not known and petitioner was not charged with a criminal offense as a result of the search petitioner’s timely federal_income_tax return includes a schedule a itemized_deductions and a schedule c profit or loss from business as relevant here petitioner reported gifts to charity totaling dollar_figure on the schedule a that amount consists of dollar_figure in cash gifts and dollar_figure in property contributions because of the limitations on deductions allowed by sec_170 petitioner claimed a dollar_figure deduction for these gifts no gross_receipts are reported on the schedule c included with petitioner’s return the schedule shows cost of goods of dollar_figure and various deductions totaling dollar_figure taking into account the absence of any gross_receipts the cost_of_goods_sold and those deductions a dollar_figure business loss is reported on the schedule c in the notice_of_deficiency respondent disallowed for lack of substantiation the business loss deduction and charitable_contribution_deduction claimed on petitioner’ sec_2001 return other adjustments made in the notice_of_deficiency have been agreed to or are computational and need not be addressed discussion as has often been stated deductions are a matter of legislative grace and a taxpayer who claims a deduction must establish entitlement to it rule a 292_us_435 in order to establish entitlement to a deduction the expense to which the deduction relates must be properly substantiated 65_tc_87 affd per curiam 540_f2d_821 5th cir see also sec_6001 sec_1_6001-1 e income_tax regs requiring taxpayers to maintain sufficient records to permit verification of deductible expenses charitable_contribution_deduction the charitable_contribution_deduction claimed on petitioner’s return consists of gifts in cash and property according to petitioner throughout the year in issue he regularly provided cash in increments from dollar_figure to dollar_figure to his mother and grandmother who in turn donated the cash to a religious_organization petitioner testified that he rarely attended religious services with either his mother or grandmother petitioner also claims to have made cash contributions to greenpeace toys-for-tots the new york city fire department and the special olympics in addition to the cash contributions petitioner claims that he donated property petitioner’s failure to substantiate the cost_of_goods_sold and deductions here in dispute render the provisions of sec_7491 inapplicable see sec_7491 mostly used clothing to either the salvation army or the red cross in general a taxpayer is allowed to deduct any contributions or gifts made to qualifying organizations for their use see sec_170 sec_1_170a-13 income_tax regs requires that charitable_contribution deductions whether made by cash or otherwise be substantiated by at least one of the following i a canceled check ii a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution a letter or other communication from the donee charitable_organization acknowledging receipt of a contribution and showing the date and amount of the contribution constitutes a receipt iii in the absence of a canceled check or receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of contribution and the amount of the contribution if the donation is a small amount any written or other evidence from the donee charitable_organization acknowledging receipt is generally sufficient the reliability of the records is determined on the basis of all relevant facts and circumstances see sec_1_170a-13 income_tax regs in this case none of the contributions that petitioner claims to have made are supported by any of the types of substantiating documents described above that being so petitioner is not entitled to the charitable_contribution_deduction claimed on his return and respondent’s disallowance of that deduction is sustained schedule c items the schedule c included with petitioner’s return shows a net_operating_loss of dollar_figure that as described above consists of cost_of_goods_sold plus various expense deductions cost_of_goods_sold is properly taken into account in determining a taxpayer’s net_income or loss from business as are business_expenses deductions sec_162 sec_1_162-1 income_tax regs items that are included in the taxpayer’s computation of cost_of_goods_sold as well as business_expense deductions must be properly substantiated petitioner did not maintain any books of account for the business at trial petitioner suggested that if given more time he would be able to produce bank records canceled checks and retirement_plan documents that would support his claim to the items shown on the schedule c the record was held open for approximately days to allow petitioner to obtain and submit additional evidence but he failed to do so as it turns out other than petitioner’s vague testimony on the items nothing in the record supports his claim to the cost_of_goods_sold or deductions claimed on the schedule c respondent’s disallowances of those items are sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
